Citation Nr: 0522644	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.

In January 2004, the Board reopened and remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.


FINDINGS OF FACT

Hypertension did not have its onset during active service or 
within one year after separation from service, or result from 
disease or injury in service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent in March 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
September 2004.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

Service medical records are negative for any complaints, 
findings or treatment of hypertension or high blood pressure.  
The veteran was discharged from service for a hand 
disability.  

Following service, the veteran received private medical 
treatment from Southwest Cardiology Associates.  In December 
1985, the veteran's blood pressure was 100/70.  He was 
admitted into Presbyterian Hospital in February 1986 for 
complaints of chest pain.  His blood pressure was 120/80 
mmHg.  The physician's assessment stated that the veteran had 
chest pain with questionable etiology and mitral valve 
prolapse, musculoskeletal pain and hyperventilation were 
prominent considerations as was myocardial ischema.  The 
veteran underwent an echocardiogram, which showed normal 
results.  The veteran was diagnosed as having musculoskeletal 
chest pain.  

In March 1986, within one year of his separation from 
service, the veteran was treated for a acetaminophen overdose 
for which he had an elevated blood pressure of 156/92 mmHg.  

In November 1989, the veteran's reported blood pressure was 
194/110 mmHg and continued to be elevated thereafter.  In 
December 1989, the veteran was diagnosed as having 
hypertension.  

In September 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner stated that the 
veteran had no history of hypertension prior to service and 
during service there were nine separate medical visits in 
which blood pressure was recorded.  The maximum blood 
pressure during those visits was 128/80 mmHg.  Following 
service, the veteran was not diagnosed with hypertension 
until November 1989.  Physical examination showed blood 
pressure of 140/90 mmHg in the left arm and 144/94 mmHg on 
the right arm.  The veteran was diagnosed as having well 
documented hypertension since November 1989.  The examiner 
opined that there was no evidence of hypertension either 
before or during service and there is no documented elevated 
blood pressure within one year of service.  Although the 
veteran had an elevated blood pressure during his 
hospitalization due to this Tylenol overdose, a single 
elevated blood pressure, especially associated with a 
stressful situation, is not enough to make a diagnosis of 
hypertension at that time.  Given his subsequent severity of 
hypertension, it is as likely as not that this single 
hypertensive blood pressure recorded did not represent his 
first manifestation of hypertension.  

In correspondence of record, the veteran contends that he is 
entitled to service connection of hypertension as he did not 
have hypertension before service and was diagnosed with 
hypertension within one year of separation.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
hypertension, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The service medical records are negative for 
any complaints or findings of hypertension or high blood 
pressure, and such a disability was not diagnosed until 1989, 
several years after service.

There is no competent medical evidence of record showing that 
the veteran's hypertension had its onset during active 
service or within one year of his separation from active 
service, or is related to any in-service disease or injury.  
The VA examiner provided a definitive opinion that the 
veteran's current disability was not related to active 
service and did not have its onset until 1989.  The examiner 
also provided rationale and cited to specific evidence in the 
file as support for his opinion.  He explained that the high 
blood pressure recorded in March 1986 was due to the 
stressful situation the veteran was in and not hypertension.  
The first recorded diagnosis of hypertension, according to 
the examiner, was in November 1989, which was not within one 
year of separation.  The opinion was based upon review of the 
claims file and a physical examination, and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In sum, there is no record of a diagnosis of hypertension in 
service, and there is no competent medical evidence showing 
that hypertension is related to service. Consequently, the 
Board must find that the preponderance of evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


